Case 6:19-cv-00236-ADA Document 67-12 Filed 03/13/20 Page 1 of 10




                   EXHIBIT 11
       Case 6:19-cv-00236-ADA Document 67-12 Filed 03/13/20 Page 2 of 10




            UNITED ST ATES PATENT AND TRA DEMARK OFFICE

Examiner: Srilakshmi K. Kumar Docket No.: 2702 Art Unit: 2629



             In re:


                      Applicant:         Norbert FRUEHAUF


                      Serial No.:        10/689,352


                      Filed:             October 20, 2003


                                    A MEN D MENT

                                                            February 19, 2008

Commissioner for Patents
 PO Box 1450
Alexandria, VA 22313-1450


Sir:

             This communication is responsive to the Office Action of November

28, 2007.




                                         1
    Case 6:19-cv-00236-ADA Document 67-12 Filed 03/13/20 Page 3 of 10




             In the Office Action the Examiner rejected the claims under 35

U.S.C. 103(a) over the patent application publication to lnukai in view of the U.S.

patent to Hunter.



             Before the analysis of the prior art, it is believed to be advisable to

explain the subject matter of the present invention as defined in claim 1 with the

use of reference numerals utilized in the drawings.



             Claim 1, the broadest claim on file, defines



             a driving circuit for an image point 10 of an image screen which has

an organic light-emitting diode, comprising

             a capacitor C;

             a feedback coupling;

             a first thin film transistor T1 as a current-driving transistor for the

diode;

             a second transistor T2 which is connected by a current-conducting

electrode with a gate of said first transistor and by a second current-conducting

electrode with a data conductor D and by its gate electrode with a scanning

signal conductor A;

              a third thin film transistor T3 which during driving its gate through a

driving conductor taps a diode driving current at an output of said first current-


                                         2
     Case 6:19-cv-00236-ADA Document 67-12 Filed 03/13/20 Page 4 of 10




driving transistor and supplies a current measuring- and voltage regulating

circuit,

               said current measuring- and voltage regulating circuit providing to

the data conductor a voltage signal which is dependent on a current measuring

result and a voltage comparison,

               so that the diode LED during driving of said gate of said third

transistor T3 due to its non-linear switching characteristic acts as a switch for a

current deviation in said current measuring- and voltage regulating circuit 11.



               In the Examiner's rejection of the claims, the Examiner indicated

that a combination of the lnukai and Hunter references would lead to the

applicant's invention as defined in claim 1.           In his arguments the examiner

confirms that: ,,While lnukai teaches the usage of a third thin film transistor,

which taps the input of the first transistor, there fails to be any disclosure of

taping a driving current being output from the first driving transistor.". The

rejection is therefore essentially based on the examiners statement that:

,,Hunter in Fig. 5, teaches a third thin film transistor (45) which taps the output of

the first driving transistor (40) .... (col. 5, lines 58 - col. 6, lines 5)".



               In the above-discussed paragraph however no such information

can be found (respectively exactly the opposite information is to be found) in the

cited lines of the Hunter patent. The relevant part reads as follows (col. 5 line 61


                                               3
     Case 6:19-cv-00236-ADA Document 67-12 Filed 03/13/20 Page 5 of 10




to col. 5 line 65, ): ,,Another TFT, a feedback TFT 45, is provided whose current

carrying terminals are connected between the gate of the drive TFT 22 and a

potential source Vd at a predetermined, low, level for example corresponding to

the cathode potential. The gate of the TFT 45 is connected via a capacitor 47

to the junction between the display element's anode and the TFT 40, and also
      II




             Clearly, the current carrying terminals (Drain and Source) of the

feedback TFT 45 are connected to the gate (thus the input) of the driving TFT

22. Therefore, this part cannot be a motivation for the Examiner's statement that

taping the output has been disclosed by Hunter. The second part describes

that the gate of TFT 45 (which in a field effect type thin film transistor is not

current carrying) is connected to the junction between the display element's

anode and the switching (!!!) TFT 40. As the gate is not current carrying, it can

only be used to tap a potential (or a voltage) but not a current. Additionally,

Hunter mentions explicitly that his invention is based on taping a potential

(respectively a voltage) (col. 2 lines 9-10). The fundamental difference between

voltage and current is known to anyone, and therefore it is absolutely obvious

that Hunter did not disclose current taping but merely the taping of a potential

(or a potential difference). Additionally, this TFT is not taping a current driving

TFT, thus a TFT which is determining the analog level of the current flow, but




                                         4
     Case 6:19-cv-00236-ADA Document 67-12 Filed 03/13/20 Page 6 of 10




only the output of TFT 40 that is acting as a switch (as it is explicitly mentioned
.
in Hunter 111
          ...) .



                   This is also of relevance for the second part of the Examiner's

statements, which read as follows: ,,Also, while lnukai teaches the usage of a

current measuring and voltage regulating circuit, there fails to be any disclosure

of the circuit providing an output voltage signal to the data conductor dependent

on a current measuring result and voltage comparison" and later in the

discussion of the Hunter patent: ,, .. and where the output voltage signal is

provided to the data conductor dependent on a current measuring result and

voltage comparison ... ". As mentioned above, the Hunter patent is disclosing a

potential (or a potential difference) measurement, but clearly not a current

measurement.




                   Summarizing    the   above-presented   analysis,   it   should   be

 emphasized that the TFT 45 in Hunter is not sampling the output current of the

 driving TFT and thus Hunter is not using a current measurement at all. In

 contrast, Claim 1 clearly states that the third TFT ,,taps a diode driving current at

 an output of said first current-driving transistor and supplies a current measuring

 and voltage regulating circuit". Taping a current requires a current flow and thus

 a totally different architecture (i.e. a connection with the current carrying


                                            5
   Case 6:19-cv-00236-ADA Document 67-12 Filed 03/13/20 Page 7 of 10




terminals and not the gate of the tapping TFT). Therefore, the arguments

presented by the Examiner in his rejection are not convincing.



            It is believed to be clear that the new features of the present

invention which are now defined in claim 1 are not disclosed in the references

and also can not be derived from the combination of the references.



             In order to arrive at the applicant's invention from the above

analyzed references, the references have to be fundamentally modified, in

particular by including into them the new features which were first proposed by

the applicant. However, it is known that in order to arrive at a claimed invention,

by modifying the references the cited art must itself contain a suggestion for

such a modification.



             This principle has been consistently upheld by the U.S. Court of

Customs and Patent Appeals which, for example, held in its decision in re

Randol and Redford (165 USPQ 586) that



             Prior patents are references only for what they clearly disclose or
             suggest, it is not a proper use of a patent as a reference to modify
             its structure to one which prior art references do not suggest.




                                        6
     Case 6:19-cv-00236-ADA Document 67-12 Filed 03/13/20 Page 8 of 10




              It is therefore believed to be clear that claim 1, the broadest claim

on file, should be considered as patentably distinguishing over the art and should

be allowed.



              Claim 2 which depends on claim 1 defines that the second and the

third transistors have gate electrodes which are both connected with the

scanning signal conductor.



              The Examiner's statement for rejecting Claim 2 is not convincing

as this Claim deals with a second possible implementation of the invention which

is fundamentally different from the circuit in lnukai (as discussed above). The

features of claim 2 are not disclosed in the references. It is therefore believed to

be clear that claim 2 should also be considered as patentably distinguishing

over the art, not only because it depends on claim 1, but also because it

contains the patentable subject matter per se.



              In rejecting Claim 3, the examiner claims that ,,lnukai teaches that

all of the above mentioned elements of the driving circuit are located at the same

side of the light emitting diode, ... (see Paragraph 88).", while actually, in

Paragraph 88 !nukai states: ,,If possible, the above-described components may

be formed on the same substrate as the pixel portion". This is clearly expressing

a wishful thinking and not teaching that should be clearly disclosed in the


                                         7
    Case 6:19-cv-00236-ADA Document 67-12 Filed 03/13/20 Page 9 of 10




reference. This does not change the fact that the pixel matrix and the measuring

circuit of lnukai (as well as those of the circuit of Bu which was mentioned in

earlier rejections) are located on (respectively connected to) the anode and the

cathode side of the OLEO device. Therefore, via contacts from the bottom side to

the top side of the OLEO device will always be required if the entire driver

circuitry is to be placed on a single substrate (typically below the OLEO). In the

case of lnukai where all the measuring contacts for each column are connected

together, this might be realized at the edge of the display. Still, this would require

a costly structuring of the top electrode and realizing this via connection across

the edge of the OLEO stack.



              Claim 3 explicitly mentions that "all . . . . elements of the driving

circuit" (thus clearly stating that the discussion is not just about the physical

layers, but about the circuit elements !!!) of the present invention are placed on

the same side of the light emitting diode. This is emphasized by the last lines of

Claim 3 which explicitly state "that no contacts must be guided through a

semiconducting material of the diode", as eliminating such vias necessitates

placing all elements on the same side in the circuit diagram (respectively, as

with arbitrary numbers of vias through the OLEO device, any circuit (e.g. the one

of lnukai) can be physically placed on one side of the device). For a person of

ordinary skill in the art, which in this case of a driving circuit would be a circuit




                                          8
     Case 6:19-cv-00236-ADA Document 67-12 Filed 03/13/20 Page 10 of 10




designer, the above mentioned interrelations between a circuit structure and a

physical layering are trivial.



              It is believed to be clear that claim 3 should also be considered as

patentably distinguishing over the art and should also be allowed.



              Reconsideration and allowance of the present application with all

the claims currently on file is most respectfully requested.



              Should the Examiner require or consider it advisable that the

specification, claims and/or drawings be further amended or corrected in formal

respects in order to place this case in condition for final allowance, then it is

respectfully requested that such amendments or corrections be carried out by

Examiner's Amendment, and the case be passed to issue. Alternatively, should

the Examiner feel that a personal discussion might be helpful in advancing this

case to allowance; he is invited to telephone the undersigned (at 631-549-4700).



                                          Respectfully submitted,




                                          9
